      Case 4:17-cv-00029-BMM Document 238 Filed 01/04/19 Page 1 of 4



Jeffery J. Oven                          Peter R. Steenland
Mark L. Stermitz                         Peter R. Whitfield
Jeffrey M. Roth                          Lauren C. Freeman
CROWLEY FLECK PLLP                       SIDLEY AUSTIN LLP
490 North 31st Street, Ste. 500          1501 K Street, NW
Billings, MT 59103-2529                  Washington, DC 20005
Telephone: 406-252-3441                  Telephone: 202-736-8000
Email: joven@crowleyfleck.com            Email: psteenland@sidley.com
       mstermitz@crowleyfleck.com               pwhitfield@sidley.com
       jroth@crowleyfleck.com                   lfreeman@sidley.com

Counsel for TransCanada Keystone Pipeline, LP and TransCanada Corporation

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL
NETWORK, et al.,
                                           CV-17-29-GF-BMM
      and
                                           TRANSCANADA’S
NORTHERN PLAINS RESOURCE                   STATEMENT REGARDING
COUNCIL, et al.,                           THE IMPACT OF THE
                                           GOVERNMENT SHUTDOWN
                  Plaintiffs,              ON HEARING

      v.

UNITED STATES DEPARTMENT OF
STATE, et al.,

                  Federal Defendants,

      and

TRANSCANADA CORPORATION, et
al.,

                Defendant-Intervenors.
                                     1
       Case 4:17-cv-00029-BMM Document 238 Filed 01/04/19 Page 2 of 4



      TransCanada respectfully submits this statement of its views regarding the

extraordinary circumstances involving the current shutdown of certain federal

government functions and the hearing scheduled for January 14, 2019 on

TransCanada’s Motion to Stay. TransCanada recognizes that this shutdown

condition may persist to and beyond January 14, 2019, thereby precluding

attorneys from the Department of Justice from participating in this matter.

Assuming the United States Court for the District of Montana has sufficient funds

to adjudicate TransCanada’s pending motion, the company believes that the

potential absence of the federal government at the hearing does not provide cause

to delay the matter. The Court’s injunction largely concerns TransCanada; the

injuries suffered are largely those of the company. Therefore, although

TransCanada would welcome the participation of the Department of Justice on

January 14, 2019, their presence is not essential, and this hearing should go

forward as scheduled.

      DATED this 4th day of January 2019.
                                       CROWLEY FLECK PLLP

                                       /s/ Jeffery J. Oven
                                       Jeffery J. Oven
                                       Mark L. Stermitz
                                       Jeffrey M. Roth
                                       490 North 31st Street, Ste 500
                                       P.O. Box 2529
                                       Billings, MT 59103-2529
                                       Email: joven@crowleyfleck.com
                                          2
Case 4:17-cv-00029-BMM Document 238 Filed 01/04/19 Page 3 of 4



                                  mstermitz@crowleyfleck.com
                                  jroth@crowleyfleck.com

                            SIDLEY AUSTIN LLP

                            /s/ Peter R. Steenland, Jr
                            Peter R. Steenland, Jr.
                            Peter C. Whitfield
                            Lauren C. Freeman
                            1501 K Street, N.W.
                            Washington, D.C. 20005
                            Email: psteenland@sidley.com
                                   pwhitfield@sidley.com
                                   lfreeman@sidley.com

                            Counsel for TransCanada Keystone
                            Pipeline, LP and TransCanada Corporation




                              3
       Case 4:17-cv-00029-BMM Document 238 Filed 01/04/19 Page 4 of 4



                        CERTIFICATE OF SERVICE

      I hereby certify that on January 4th, 2019 the foregoing document was

served on all counsel of record via the Court’s CM/ECF system.

                                     /s/ Jeffery J. Oven




                                        4
